DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “subject . . . with” in lines 7-8 should be written “subject . . . to.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“rinsing device” in claims 20, 23, and 25. The term is not clearly associated with any structure within the specification.
“temperature control device for adjusting a temperature of the rinsing medium and/or the application medium” in Claims 34 and 35. The term is associated with a temperature sensor (p. 14, lines 9-12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the term “rinsing device.” Claim limitation “rinsing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not clearly describe any structure that performs the function in the claim; the drawings show features 8, 9 represented as inverted cones without any description of them. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of examination, Examiner considers any structure which can supply a gas to meet the limitation (e.g. fan, pump, nozzle, turbine, jets, stream, flow, etc.).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 23 recites the limitation “when the applicator head is used is in intended operation.” The limitation is indefinite, because its ungrammatical structure makes it unclear what is required or whether a term is omitted. Examiner considers the limitation to include the interpretation “when the applicator head is used as intended.”
Claim 24 recites the limitation “said outlet edge” in line 4. The limitation is indefinite as ambiguous, since Claim 20 recites “at least one outlet edge” and Claim 24 does not specify to which “said outlet edge” of “at least one outlet edge” it refers. Examiner considers the limitation to include any outlet edge of the “at least one outlet edge.”
Claim 27 recites the limitation “said thermally insulating is . . . .” The limitation is indefinite, because the verb “is” lacks a subject modified by the words “thermally insulating.” It is not clear whether the term is intended to refer to the “thermally insulating layer” recited in Claim 26 or to some other feature. Examiner interprets the limitation to refer to the thermally insulating layer of Claim 26.

Claim 33 is drawn to a curtain applicator unit “comprising an applicator head according to claim 20”. The limitation is indefinite, because it is not clear whether the claimed “applicator unit” adds any other feature to the applicator head claimed in Claim 20. Therefore, it is not clear whether Claim 33 further narrows Claim 20 or whether it is a substantial duplicate of Claim 20. Examiner considers Claim 33 to require some vague combination of an applicator head according to claim 20 and other unrecited features.
Claims 21-37 are rejected as depending from rejected Claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-28, 33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pape (US 2010/0015346).
e.g. “external air assistance,” air-knives/ jets, air streams 18-19) disposed and configured to subject said at least one outlet edge with a flow of gaseous rinsing medium (Figs. 3-6; [0020, 0023]).
Regarding Claim 21, US’346 teaches that the applicator head further comprises at least one transverse distribution chamber (hopper 14, see especially Figure 6, which shows a tapered distribution chamber in black at the top which tapers into a nozzle gap towards outlet/ discharge nozzle 16) and a nozzle gap (see, for example, stream of liquid coating discharged at 16 through a nozzle gap which is narrower than the distribution chamber above it which tapers as it feeds nozzle gap) with an outlet opening (discharge nozzle 16) configured such that the application medium arriving at the outlet opening from said transverse distribution chamber via said nozzle gap exits the applicator head at the outlet opening, and wherein said at least one outlet edge is formed by at least a part of said outlet opening (Figures 3-6; [0017, 0019-0020]).
Regarding Claim 22, US’346 teaches that said outlet opening defines a first outlet edge (e.g. Fig. 6, left side of 16) and a second outlet edge (e.g. Fig. 6, right side of 16), and wherein said first outlet edge is arranged in front and said second outlet edge is arranged rearward, when viewed along a direction of travel of the material web (Fig. 3). Note: although Figure 3 shows an “intended operation,” the intended use is given little patentable weight for examining the claimed applicator head which does not require any structure which necessarily configures the claimed applicator head in the recited direction and the claimed applicator head is capable of being so configured even absent the teaching.
e.g. Fig. 6, left side of 16) from the front and said second rinsing device supplies the rinsing medium to said second outlet edge from behind (e.g. Fig. 6, right side of 16) (see, for example, Fig. 3). Note: although Figure 3 shows an “intended operation,” the intended use is given little patentable weight for examining the claimed applicator head which does not require any structure which necessarily configures the claimed applicator head in the recited direction and the claimed applicator head is capable of being so configured even absent the teaching.
Regarding Claim 24, US’346 teaches that the applicator head further comprises at least one transverse distribution chamber (hopper 14, see especially Figure 6, which shows a tapered distribution chamber in black at the top which tapers into a nozzle gap towards outlet/ discharge nozzle 16) and a nozzle gap (see, for example, stream of liquid coating discharged at 16 through a nozzle gap which is narrower than the distribution chamber above it which tapers as it feeds nozzle gap) with an outlet opening (discharge nozzle 16), as well as an adjoining sliding surface that also adjoins said outlet edge in such a way that, viewed along a direction of flow of the application medium, the application medium, arriving from said transverse distribution chamber via the nozzle gap and said outlet opening, flows past said outlet opening to said outlet edge via said sliding surface, and exits said applicator head at said outlet edge (any of the walls, especially the tapered wall from the wider “transverse distribution chamber” to the narrower “nozzle gap” -- see black region in Figure 6 -- can reasonably be considered the required “adjoining sliding surface” since the walls adjoin an outlet edge and the application medium flows past the outlet opening by going past -- i.e. “via” -- the walls, especially the tapered wall) (Figs. 5-6).

Regarding Claims 26, US’346 teaches a housing block (housing structure 12) having said transverse distribution chamber and said nozzle gap formed therein (Figs. 3, 5), and wherein said housing block is surrounded at least in sections by an outer lining (side walls 27, 28) [0021] and/or a thermally insulating layer air streams 18, 19 (see also present Claims 30-31, which permit the flow of gaseous medium itself to form the a thermally insulating layer) that comes into contact with an exterior both at an exit 30 (Figs. 5-6) and also at “external air assistance.”[0023].  
Regarding Claim 27, said thermally insulating is disposed to thermally decouple said outer lining from said housing block, at least in sections, to the same extent as described in the present application, at least since a thermally insulating layer (air streams 18,19) flows between outer lining (walls 27,28) and hopper 14 (Figures 3-6).  
Regarding Claim 28, said housing block comprises first and second housing block parts (walls on either side of 14, or between 14 and air streams 18, 19, and forming outlet 16 -- see Figures 3-6) and said transverse distribution chamber 14 and said nozzle gap (narrower channel with outlet at 16) are formed by a cavity formed between said two housing block parts (Figs. 3-6).  
Regarding Claim 33, US’346 teaches an applicator head for a curtain applicator for coating a continuous material web with a liquid and/or a pasty application medium, the applicator head comprising: at least one outlet edge extending substantially over an entire width of the applicator head (Figs. 3-5), wherein the application medium exits out of the applicator head at said at least one outlet edge 16 (Fig. 16) in a form of a free-falling curtain (gravity) (Figs. 3-6; [0019]); and at least one rinsing device (e.g. “external air assistance,” air-knives/ jets, air streams 18-19) disposed and configured to 
Regarding Claim 36, the curtain applicator unit does not have an enclosure that surrounds at least section of said applicator head (Figures).
Claim(s) 20-25, 33, 36, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraenkel et al. (US 3,365,325).
Regarding Claim 20, Fraenkel et al. (US’325) teaches an applicator head for a curtain applicator for coating a continuous material web with a liquid and/or a pasty application medium, the applicator head comprising: at least one outlet edge extending substantially over an entire width of the applicator head (Fig.1; col. 1, lines 14-19), wherein the application medium exits out of the applicator head at said at least one outlet edge in a form of a free-falling curtain (col. 1, lines 18-23); and at least one rinsing device (manifold 133, conduits 136, and source of pressurized air or other gaseous medium) disposed and configured to subject said at least one outlet edge with a flow of gaseous rinsing medium (Fig. 10; col. 9, lines 60-70).  
Regarding Claim 21, the applicator head further comprises at least one transverse distribution chamber (liquid manifold 16, 127, 132, Figs. 1, 10; col. 9, lines 45-50), and a nozzle gap (col. 1, lines 25-30) with an outlet opening (e.g. at 125, 126, Fig. 10; col. 9, lines 39-42) configured such that the application medium arriving at the outlet opening from said transverse distribution chamber via said nozzle gap exits the applicator head at the outlet opening, and wherein said at least one outlet edge 126 is formed by at least a part of said outlet opening (Figs. 1, 10; col. 9, lines 36-38).  
Regarding Claim 22, said outlet opening defines a first outlet edge and a second outlet edge (converging sidewalls 123,124, Fig. 10; col. 9, lines 35-38), and wherein, in intended operation, said first 
Regarding Claim 23, said at least one rinsing device includes a first rinsing device and a second rinsing device (manifolds 134 on either side of the coating material) arranged such that, when the applicator head is used is in intended operation, as viewed along the direction of travel of the material web, said first rinsing device supplies the rinsing medium to said first outlet edge from the front and said second rinsing device supplies the rinsing medium to said second outlet edge from behind (Figs. 1, 10, 14; col. 9, lines 60-75).  
Regarding Claim 24, the applicator head further comprises at least one transverse distribution chamber (liquid manifold 16, 127, 132, Figs. 1, 10; col. 9, lines 45-50), and a nozzle gap (col. 1, lines 25-30) with an outlet opening (e.g. at 125, 126, Fig. 10; col. 9, lines 39-42), as well as an adjoining sliding surface (converging sidewalls or surfaces 123,124, Fig. 10; col. 9, lines 35-38) that also adjoins said outlet edge in such a way that, viewed along a direction of flow of the application medium, the application medium, arriving from said transverse distribution chamber via the nozzle gap and said outlet opening, flows past said outlet opening to said outlet edge via said sliding surface, and exits said applicator head at said outlet edge.  
Regarding Claim 25, the at least one rinsing device is arranged outside the nozzle gap and said at least one rinsing device is configured such that the flow of the gaseous rinsing medium is directed towards the free-falling curtain (Figs. 1, 10, 14; col. 9, line 65 through col. 10, line 4).  
Regarding Claim 33, US’325 teaches a curtain applicator unit for coating a continuous material web with a liquid and/or pasty medium, the curtain applicator unit comprising an applicator head according to claim 20: an applicator head for a curtain applicator for coating a continuous material web with a liquid and/or a pasty application medium, the applicator head comprising: at least one outlet edge extending substantially over an entire width of the applicator head (Fig.1; col. 1, lines 14-19), 
Regarding Claim 36, said curtain applicator unit does not have an enclosure that surrounds at least sections of said applicator head.
Regarding Claim 38, US’325 teaches a method for coating a continuous material web with a liquid and/or pasty application medium, the method comprising: providing at least one applicator head formed with at least one outlet edge 126 that extends substantially over an entire width of the applicator head (Figs. 1, 10, 14); causing application medium to pass out of the applicator head in the form of a free-falling curtain and to subsequently come into contact with the material web (Figs. 1, 10, 14; col. 9, line 65 through col. 10, line 4); and selectively subjecting a region of at least one of the at least one outlet edges to a flowing gaseous rinsing medium (col. 9, line 60 through col. 10, line 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pape (US 2010/0015346).
Regarding Claims 30-31, US’346 teaches air streams 18, 19, and thus a thermally insulating layer (which according to the specification and Claim 31 can be formed by the flowing gaseous rinsing medium). US’346 fails to teach a gap width. However, because increasing the width of air streams 18 and 19 will change the cross-sectional area of the air streams, it is clear that it will affect the velocity at constant volumetric flow rate (cross-sectional area*velocity =volumetric flow rate). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the dimensions of the gap between the housing and the outer lining to within the recited dimensions through routine optimization to achieve a desired velocity.
.  
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pape (US 2010/0015346) in view of Arsten et al. (US 2012/0058260).
Regarding Claim 29, US’346 fails to teach an adjustable gap width. Arsten et al. (US’260) teach a slot die coating process (Abstract) and suggest an adjustable slot gap in order to optimize coating conditions to specific substrates and coating formulations [0041]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’346 by making first and second nozzle lips (on either side of 16 (see Figures 3-6) adjustable relative to one another such to make the outlet opening adjustable in a transverse direction of the applicator head, because US’260 suggests making the slot width (i.e. distance between lips) adjustable to optimize coating conditions.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pape (US 2010/0015346) in view of Suzuki et al. (US 6,027,567).
Regarding Claim 34, US’346 fails to teach a temperature control device (including an associated sensor) for adjusting a temperature of the application medium. Suzuki et al. (US’567) teach an analogous method for coating with a flow coater for applying a curtain of coating material and teach a temperature control device, including a temperature sensor for measuring application medium temperature in order to achieve a desired coating viscosity and thickness (Abstract; col. 1, lines 18-28; col. 4, lines 39-45). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the application unit of US’346 with a temperature control device capable of adjusting the temperature of the application medium in the recited way during an intended use, because US’567 suggests such a temperature control device to control a coating viscosity and thickness.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pape (US 2010/0015346) in view of Yapel et al. (US 6,117,237).
Regarding Claim 37, US’346 fails to teach an enclosure. Yapel et al. (US’237) teach an analogous applicator unit (col. 1, lines 24-36) and suggest an enclosure that surrounds at least section of the applicator head and the enclosure is capable of not being air-conditioned in order to supply solvent and to control gas flow to the enclosure in order to prevent streaking (Fig. 1; abstract). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’346 by providing an enclosure which is capable of not being air-conditioned, because US’237 suggests an enclosure to control gas flow to the enclosure and to supply solvent in order to prevent streaking which can otherwise occur during coating with analogous coaters.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraenkel et al. (US 3,365,325).
Regarding Claim 39, US’325 fails to teach maintaining a temperature of the rinsing medium between an ambient temperature and a temperature of the application medium. It would have been obvious to a person of ordinary skill in the art at the time of invention to maintain the rinsing medium at the temperature of the application medium, because US’325 suggests that the rinsing medium is mixed with the application medium to aerate it, not to change its temperature (col. 10, lines 1-4). Additionally, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.
Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712